Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: "For plaintiffs] to avoid dismissal of [their] action for failure to timely serve a complaint, [they] must demonstrate a reasonable excuse for [their] delay and establish the meritorious nature of [their] claim” (Young v Bassett Hosp., 190 AD2d 905; see, CPLR 3012 [b]; Fantauzzo v Steimer, 193 AD2d 1125; Iafallo v Dolan, 162 AD2d 965). Because plaintiffs proffered no excuse for their delay and failed to submit an affidavit of merit, Supreme Court erred in denying defendants’ motion to dismiss (see, Fantauzzo v Steimer, supra; Young v Bassett Hosp., supra). (Appeal from Order of Supreme Court, Steuben County, Scudder, J.—Dismiss Complaint.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.